DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/18/2020 have been considered by the Examiner.

Claim Objections
Claim(s) 6, 11 and 13 are objected to because of the following informalities:  
Claim(s) 6 recite a phrase “the imaging unit previously images with respect to each of the recesses”. The Examiner suggests amending the phrase to recite “the imaging unit previously captured images of each of the recesses” to restore clarity.
Claim(s) 11 and 13 recite a term “an electronic component”. The Examiner suggests amending the term to recite “the electronic component” to restore antecedent clarity. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rationale for this finding is explained below: 
Claim(s) 10 recite a limitation "the transport" in line 1.  There is insufficient antecedent basis for this limitation in the claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ISHIDA et al. (US 20210156909; hereinafter ISHIDA).
Regarding claim 1, ISHIDA discloses in figure(s) 1-73 An electronic component handler (electronic component holder 10; fig. 1) that transports an electronic component to a test unit, comprising: 
a holding member (test unit 16; fig 4) including a recess (recess 161) having a colored bottom portion (para. 320 - color of the test unit electronic component placement portion 16) and housing the electronic component (IC device 90) in the recess; 

    PNG
    media_image1.png
    583
    450
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    566
    485
    media_image2.png
    Greyscale
	
an imaging unit (camera 31,33) that images the recess (para. 399 -  images of the recess 161 captured by camera 31 33; imaging step S102, S210, S203; fig. 15-16, 20-21); and 
a control unit (control unit 800; fig. 3) that: 
compares a reference area of the bottom portion with a detection area of the bottom portion, 
the reference area of the bottom portion (removal state bottom image D2 wrto position P in fig. 13; para. 285) is previously calculated from a plan view area of the electronic component and a plan view area of the bottom portion (para. 348 - image captured in step S405  by indexing the center position Pc in the image captured in step S402, and storing the coordinates of the center position Pc; figs. 26-28), 
the detection area of the bottom portion (residual state bottom image D1 wrto position P in fig. 13; para. 284) is detected from an image captured by the imaging unit (para. 354 - read the display portion 28 and to store the irradiation position of the laser light L1 and information of the display portion 28 in the memory 802 after the adjustment step of the irradiation position of the laser light L1 is completed), and 
determines presence or absence of the electronic component housed in the recess (residual state determination S512 in fig. 40; para. 361 - It is determined whether or not the IC device 90 is arranged in the test unit 16, based on at least one of the first image obtained by imaging the test unit 16 by emitting light having the first luminance by the laser light source 41 and a second image obtained by imaging the test unit 16 by emitting light having the second luminance smaller than the first luminance by the laser light source 41) or whether or not a position of the electronic component housed in the recess is good.

Regarding claim 2, ISHIDA discloses in figure(s) 1-73 the electronic component handler according to claim 1, wherein a color coloring the bottom portion is different from a color of the electronic component (para. 57 -  an image to be used in performing the determination is selected from the first image and the second image, based on at least one condition of the irradiation condition of light irradiation section, a color of the electronic component placement portion, and a color of the electronic component).

Regarding claim 3, ISHIDA discloses in figure(s) 1-73 the electronic component handler according to claim 1, wherein a color coloring the bottom portion is different from a color of the holding member (para. 331 - The marker 26 is composed of a colored portion or the like having areas having different colors from each other; fig. 22-23).

Regarding claim 4, ISHIDA discloses in figure(s) 1-73 the electronic component handler according to claim 1, wherein the imaging unit (31) is placed above the recess (above as shown in fig. 32).

Regarding claim 5, ISHIDA discloses in figure(s) 1-73 the electronic component handler according to claim 1, wherein the control unit acquires the plan view area of the electronic component (D1 in figs. 12,14; para. 378 - the IC device 90 has a flat plate shape and forms a rectangle in a plan view) and the plan view area of the bottom portion (D2 in figs. 13,15; para. 282 - When the IC device 90 is placed on the test unit as a “residual state”, a position P1 on the IC device 90 is irradiated with the laser light L1, and a line having a linear irradiation shape is formed at this position P1. On the other hand, when the IC device 90 is not on the test unit as a “removal state”, a position P2 of the bottom portion of the recess 161 of the test unit 16 is irradiated with the laser light L1; figs. 10,36) from an image previously captured by the imaging unit (31).

Regarding claim 6, ISHIDA discloses in figure(s) 1-73 the electronic component handler according to claim 5, wherein a plurality of the recesses are provided, the imaging unit previously images with respect to each of the recesses, and the control unit acquires the plan view area of the electronic component and the plan view area of the bottom portion in correspondence with the captured images of the respective recesses (D1, D2 in figs. 12-14; images of plurality recesses 161 and corresponding electronic components in fig. 32).

Regarding claim 7, ISHIDA discloses in figure(s) 1-73 the electronic component handler according to claim 5, wherein the image previously captured by the imaging unit includes an image of the bottom portion in which the electronic component is not housed (image in removal state D2; figs. 13,15) and an image of the bottom portion in which the electronic component is housed (image in residual state D1; figs. 12,14).

Regarding claim 8, ISHIDA discloses in figure(s) 1-73 the electronic component handler according to claim 1, wherein the holding member includes an inclined surface (162 in fig. 36) connecting to the bottom portion (166), and the inclined surface is colored in a different color from that of the bottom portion (para. 294 - based on the captured images D1′ and D2′, it is possible to detect the difference in color).

Regarding claim 9, ISHIDA discloses in figure(s) 1-73 the electronic component handler according to claim 1, further comprising a reporting unit (notification unit 24 in fig. 3), wherein the control unit (800) transmits a signal to the reporting unit when determining that the electronic component is not housed in the recess (para. 258 - notification unit 24 for notifying the result of determination as to whether or not the IC device 90 is arranged in the recess 161 of the test unit 16) or when determining that a position of the electronic component housed in the recess is skewed, and the reporting unit receives the signal and reports.

Regarding claim 10, ISHIDA discloses in figure(s) 1-73 the electronic component handler according to claim 1, wherein the control unit stops the transport (stop transport step S505 in fig. 40) when determining that the electronic component is not housed in the recess or when determining that a position of the electronic component housed in the recess is skewed.

Regarding claim 11, ISHIDA discloses in figure(s) 1-73 An electronic component tester comprising: the electronic component handler according to claim 1; and a test unit (tester 1; figs. 1-2) that tests an electronic component transported by the electronic component handler.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ISHIDA in view of IIDA et al. (US 20180293743).
Regarding claim 12, ISHIDA teaches in figure(s) 1-73 An electronic component handler (electronic component holder 10; fig. 1) that transports an electronic component to a test unit, comprising: 
a holding member (test unit 16; fig 4) including a recess (recess 161) having a colored bottom portion (para. 320 - color of the test unit electronic component placement portion 16) and housing the electronic component (IC device 90) in the recess; 
an imaging unit (camera 31,33) that images the recess (para. 399 -  images of the recess 161 captured by camera 31 33; imaging step S102, S210, S203; fig. 15-16, 20-21); and 
a control unit (control unit 800; fig. 3) that: 
compares a reference area of the bottom portion with a detection area 
the reference area of the bottom portion (removal state bottom image D2 wrto position P in fig. 13; para. 285) is previously calculated from a plan view area of the electronic component and a plan view area of the bottom portion (para. 348 - image captured in step S405  by indexing the center position Pc in the image captured in step S402, and storing the coordinates of the center position Pc; figs. 26-28), 
the detection area of the bottom portion (residual state bottom image D1 wrto position P in fig. 13; para. 284) is detected from an image captured by the imaging unit, and 
determines presence or absence of the electronic component housed in the recess (residual state determination S512 in fig. 40; para. 361 - It is determined whether or not the IC device 90 is arranged in the test unit 16, based on at least one of the first image obtained by imaging the test unit 16 by emitting light having the first luminance by the laser light source 41 and a second image obtained by imaging the test unit 16 by emitting light having the second luminance smaller than the first luminance by the laser light source 41) or whether or not a position of the electronic component housed in the recess is good.

ISHIDA does not teach explicitly reference and detection ratio.
However, IIDA teaches in figure(s) 1-10 reference and detection ratio (para. 109 - a ratio of the number of points within the reference region 131 with respect to the total number of points within the detection range 103 …comparison value is also a ratio; figs. 2,8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ISHIDA by having reference and detection ratio as taught by IIDA in order to provide alternative quantitative approach based on ratio as evidenced by "A recess detection device determines a reference value based on the reference information, and a presence identification processor that extracts, from the distance image information, pieces of comparison information respectively corresponding to comparison regions within the same detection range, respectively, derives comparison values based on the respective pieces of comparison information, and indicates a presence of a recess when a difference between the reference value and the comparison value exceeds a predetermined threshold" (abstract).

Regarding claim 13, ISHIDA teaches in figure(s) 1-73 An electronic component tester comprising: the electronic component handler according to claim 12; and a test unit (tester 1; figs. 1-2) that tests an electronic component transported by the electronic component handler.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868